Citation Nr: 1612776	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-11 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $23,640, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the VA Pension Center in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of $23,640 indebtedness resulting from an overpayment of VA pension benefits.  The case has bee

A December 2011 VA compensation award provided a retroactive payment of $15,964, which was recouped toward VA debt, which leaves a remaining debt amount of $7,676.  

The Veteran presented sworn testimony in support of his appeal during a January 2016 videoconference hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The amount of overpaid pension benefits is $23,640.

2.  There is no evidence of fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the debt. 

3.  The Veteran was at fault in the creation of the overpayment of pension benefits from May 22, 2010 to October 20, 2010, because he did not timely notify VA of changes to his monthly income. 

4.  VA was not at fault in the creation of the overpayment of pension benefits from May 22, 2010 to October 20, 2010. 

5.  From March 1, 2009 to May 22, 2010, the Veteran had no notice that he was going to receive SSA benefits retroactive to January 2009, until he received notice from SSA on May 22, 2010.  

6.  VA was at fault for the debt created from October 20, 2010, as the Veteran notified VA on this date that he was in receipt of SSA disability benefits.

7.  For the period from May 22, 2010 to October 20, 2010, the failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled, based on his failure to inform VA of changes to his income. 

8.  Collection of the indebtedness for the period from May 22, 2010 to October 2010, does not defeat the purpose of the benefit program, and is not otherwise against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The debt in the amount of $23,640 for overpayment of nonservice-connected pension benefits was not properly created, as the Veteran was not at fault for the debt created from March 1, 2009 to May 22, 2010, or from October 20, 2010.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).

2.  The Veteran's overpayment from May 22, 2010 to October 20, 2010, created by pension benefit payments made based upon incorrect income reported by the Veteran, (in the amount to be calculated), was properly created and is valid; there is no statutory bar to waiver of recovery of the indebtedness; and equity and good conscience favors the recovery of the entire amount of the debt for this period, with no waiver. 38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

When a debt results from a participation in a VA benefits program, the veteran must be informed of the reasons for the debt, the exact amount of the debt, and the collection methods to be employed. 38 C.F.R. § 1.911(b), (d).  The veteran must also be notified of his rights and remedies, specifically, that he may informally dispute the creation or amount of debt, that he may request a waiver, and that he may request a hearing. 38 C.F.R. § 1.911(c), (d).  Here, March 2011 and June 2011 letters provided the required information to the Veteran. 

The Veteran was provided an opportunity to set forth his contentions during the January 2016 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). The record reflects that at the January 2016 hearing the undersigned set forth the issue to be discussed at the hearing, focused on the requirements for validly creating a debt and obtaining a waiver of an overpayment, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Accordingly, the Board finds that it may proceed to adjudication of this appeal.

II.  Validity of the Debt

The Court has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302; 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998). 

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct. 38 U.S.C.A. § 1521(a) (West 2014).  Basic entitlement to such pension exists if, among other things, the Veteran's annual income is not in excess of the maximum annual pension rate (MAPR). 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2015).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272 . 38 C.F.R. § 3.271(a)  (2015).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items. 38 C.F.R. § 3.272  (2015).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b)(9)  & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

A debtor may dispute the amount or existence of a debt, either separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (April 24, 1998).  Further, the propriety and amount of the overpayment at issue is integral to a waiver determination; thus, the lawfulness of the debt must be determined before the waiver application is adjudicated.  Schaper  v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98.

The Board has reviewed the circumstances leading up to the creation of the overpayment and finds that its creation from May 22, 2010 to October 20, 2010 was valid; but that the creation of debt was not valid for the period from March 1, 2009 to May 22, 2010, or from October 20, 2010. 

By way of history, the Veteran filed a claim for both compensation and pension based on his posttraumatic stress disorder (PTSD) in August 2008.  In a May 2009 rating decision, the RO, in pertinent part, granted entitlement to nonservice-connected pension benefits, effective August 19, 2008.  The notice letter accompanying the rating decision noted that it was the Veteran's responsibility to notify VA right away if his income changed, for instance, due to receipt of Social Security benefits.

In May 2010, the Veteran was notified that he was entitled to SSA disability benefits, effective January 14, 2009.  See May 22, 2010 SSA Notice of Award.  

The Veteran submitted a VA-Form 21-526b received by VA on October 20, 2010 noting that he wanted to change his nonservice-connected pension to service-connected compensation for PTSD.  The Veteran also noted that he was receiving SSA disability for his heart and PTSD.  VA sent the Veteran a letter in December 2010 noting that he would not receive an Eligibility Verification Report that year because he did not have any income (other than VA pension).  It was noted that the Veteran should notify VA if he or his family member began receiving SSA payments.  

In February 2011, the Veteran submitted a letter noting that he was receiving $1043 per month in SSA disability benefits.

The VA Pension Management Center sent the Veteran a letter in March 2011 noting its receipt of the Veteran's February 2011 notice of SSA benefits.  The letter calculated that the annual SSA income effective March 1, 2009 exceeded the maximum annual income limit for a single veteran with no dependents.  Thus, the Veteran was found ineligible to receive VA pension.  It was proposed that the pension benefits would be stopped effective, March 1, 2009.

The Veteran's representative submitted a statement in April 2011 noting that the first SSA award was received by the Veteran in May 2010.

In June 2011, the Pension Management Center issued another letter citing its previous March 2011 letter in detail and noted that it had received the March 2011 statement from the Veteran's representative but was unable to take action because the Veteran did not sign the document and there was no proof or evidence from SSA submitted.  Thus, the letter noted that the proposed action cited in the March 2011 was taken and his monthly pension benefit was adjusted to $0, effective March 1, 2009.  The letter noted that because of this change, he had been paid too much and that he would be notified shortly of the amount he was overpaid.

A subsequent letter in June 2011 from the VA Debt Management Center noted that the amount of overpayment of pension benefits was $23,640.  It was noted that the Veteran had the right to dispute the debt and to request waiver.  Another letter was sent in August 2011 noting that the Veteran had a delinquent debt of $23,640 and that if he did not pay the balance in full or establish a satisfactory payment agreement within 60 days, his debt would be referred to the Department of the Treasury for offset program, which would collect the debt by withholding or reducing Federal and State payments.

In August 2011, the Veteran submitted a statement in response to the June 2011 and August 2011 letters noting that he was not aware that he was in violation of the pension limitations due to his SSA income until it was brought to his attention by his new representative in the context of filing a claim under Agent Orange.  He noted that he notified the Pension Management Center of the overlapping payments the same day it was pointed out to him.  He also indicated that he had no foresight, forethought, or willful intention of violating pension policy or requirements.  He indicated that he had filed a waiver/dispute form (VA Form 5655) as the amount of repayment was not affordable.

A VA Form 5655 (Financial Status Report) noting that the Veteran was waiving/ disputing his debt owed dated in June 2011 was received in October 2011.  The Veteran noted that he was using his SSA retroactive payments to live and that he had no other income.

In January 2012, the Pension Center's Committee on Waivers and Compromises (Committee) denied the Veteran's request for a waiver of $23,640 indebtedness resulting from an overpayment of VA pension benefits.  It was noted that VA compensation benefits had been awarded in December 2011 and that retroactive payment of $15,964 was recouped toward VA debt; so that his total debt owed was $7,676.  The Committee noted that there were assets available and no past due bills noted or installment debts.  It was noted that although wage earning potential appeared limited, the Veteran did have a claim pending for increased VA benefits and financial hardship was not shown.  The Committee found that the Veteran was at significant fault in the creation of the debt, because as a recipient of VA pension benefits he had the responsibility to immediately report any changes in his income to ensure that his monthly benefit amount was properly adjusted.  The Committee noted that the Veteran's failure to do so in a timely manner resulted in an unjust enrichment at government expense.  It was noted that review of his record indicated that he had been awarded VA compensation benefits since his debt was created and that his retroactive payment was applied toward his debt.  The letter further noted that given that his adjusted income now exceeded his claimed expenses, financial hardship was not established.  The Committee found that repayment of the debt did not defeat the purpose of pension benefits that he did not maintain financial entitlement to; that there was no evidence that he had relinquished a valuable right; and that therefore the changed position standard did not apply.

The Veteran appealed the Committee's decision.  In June 2012, the Veteran's representative submitted a statement that the Veteran had only been notified as of May 22, 2010 that he was awarded SSA benefits.  It also was noted that the Veteran had notified VA that he was receiving SSA benefits on October 20, 2010, not February 2011, as stated in the March 2011 VA letter.

On a July 2012 statement of the case (SOC), the RO noted that they could find no record of the Veteran having notified VA of his receipt of SSA benefits prior to February 2011.  However, due to his report that he reported his SSA benefits in a timely manner they changed his decision from finding him at significant fault to fault.  It was noted essentially that even though there was delay in the processing of his claim, the Veteran knew he was in receipt of an unjust enrichment at the government's expense and should not have accepted the payments.  The Committee continued to find that hardship was not shown because his Financial Status Report received in August 2011 showed that his income was sufficient to pay the debt.

The Veteran's representative submitted another statement in August 2012 in response to the SOC asserting that it was clearly noted on a VA Form 21-526b received on October 20, 2010 that the Veteran reported that he was receiving SSA benefits for his heart and PTSD.  Thus, it was argued that since he was notified of his SSA award in May 2010, the most he should be charged with overpayment would be for the months between May 2010 and October 2010.

The Veteran testified at the January 2016 Board hearing that he did not know that he could not receive SSA and VA pension benefits at the same time.  See January 2016 Board videoconference transcript, p. 6.

As noted, to establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA pension benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits. 

The Veteran was not legally entitled to VA pension benefits during the period of time that he was in receipt of SSA disability benefits, as his income exceeded the maximum annual pension rate.  Thus, effective March 1, 2009, when the Veteran's SSA benefits were first counted as income, he was not entitled to pension benefits.  

However, even though the Veteran was not entitled to pension benefits, effective March 1, 2009, the record shows that he was not notified of the SSA disability award until May 22, 2010 (when it was awarded retroactively to January 2009).  Thus, it would have been impossible for him to notify VA of his SSA award prior to his receipt of notice of the award on May 22, 2010.  Therefore, the debt created from March 1, 2009 to May 22, 2010 was not based on the fault of the Veteran.

The Veteran notified VA on a VA-Form 21-526b received by VA on October 20, 2010 that he was receiving SSA disability for his heart and PTSD.  VA apparently did not notice the Veteran's statement and did not act on the Veteran's notice until February 2011, when the Veteran notified VA again that he was in receipt of SSA disability benefits.  Therefore, VA made an administrative error by continuing to issue pension benefits for the Veteran after he notified VA that he was in receipt of SSA disability benefits on October 20, 2010.  VA sent the Veteran a letter on December 29, 2010 noting that he would not receive an Eligibility Verification Report (EVR) that year because he did not have any income other than VA pension.  The letter noted that it was his responsibility to notify VA if he or a family member started to receive SSA income.  The Veteran provided sworn testimony at the January 2016 hearing that he was not aware at that time that he could not receive both SSA benefits and VA pension benefits until his representative notified him in the context of filing another claim.  This is presumably when the Veteran notified VA again in February 2011 about his SSA benefits.  As the Veteran notified VA of his SSA benefits on October 20, 2010, VA is solely at fault for the debt that was created as of this date.  While the Veteran received the letter in December 2010, which noted that he was not to receive an EVR that year because he had no income other than pension and that he should tell VA if he started to receive SSA disability benefits, the Veteran indicated that he did not have any knowledge that he was not supposed to receive both VA pension benefits and SSA benefits until February 2011, when he promptly notified VA again of his SSA benefits.  As the Veteran notified VA of his SSA benefits on October 20, 2010, and VA did not take action to remove his pension benefits, the payment of the Veteran's pension benefits after October 20, 2010 was solely the fault of VA.

From May 22, 2010 to October 20, 2010, however, the Veteran was at fault for the debt that was created.  VA was not at fault for the creation of the debt for this time frame.  While the Veteran stated that he did not know that he could receive both SSA benefits and pension benefits, he was notified at the time of the pension award that he must notify VA of any changes to his income including SSA benefits.   See May 2009 rating decision and notice letter accompanying the rating decision.  Thus, even though the Veteran might not have had actual knowledge that he could not receive both SSA benefits and VA pension benefits, he should have known.  Thus, for the period from May 22, 2010 to October 20, 2010, the debt created by overpayment of VA pension benefits is valid.  

The Board concludes that creation of the overpayment in the current amount of $23,640 was not proper.  The Veteran is at fault for the debt that was created from May 22, 2010 to October 20, 2010, when he was receiving pension benefits based on VA's finding that he had no countable income, as he should have known that he was not supposed to be receiving both benefits.  VA was not at fault for his debt.  However, from March 1, 2009 to May 22, 2010, and from October 20, 2010, the Veteran is not at fault for the overpayment; and the overpayment from October 20, 2010 was due to the sole fault of VA.  Thus, amount of the overpayment needs to be recalculated to correspond with the amount of the excess pension benefits paid by VA that was the fault of the Veteran. 

III. Waiver of the Overpayment

The Veteran's representative testified at the January 2016 hearing that they acknowledged that a debt was validly created from May 22, 2010 to October 20, 2010.  See January 2016 Board hearing transcript, p. 4.  Thus, it does not appear that the Veteran is seeking to waive the overpayment for this time period.  As noted above, the Board has found that the debt created for the relevant time frame prior to May 22, 2010 and after October 20, 2010, was not valid.  However, given that the Veteran has not expressly withdrawn the issue of waiver of overpayment and it was appealed to the Board, the Board will address whether waiver of overpayment for the debt created from May 22, 2010 to October 20, 2010 that was created by his receipt of pension benefits when he was concurrently receiving unreported SSA disability income is warranted. 

A. Statutory Bar

If there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2015).  The Committee determined that the Veteran was at significant fault in the creation of the debt but did not expressly find that the Veteran had demonstrated bad faith in creating the overpayment.  Later this finding was revised from significant fault to fault after the Veteran argued that he had tried to notify VA of his SSA benefits.  It is the Board's responsibility to consider the matter of bad faith on a de novo basis.  Indeed, the Court has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994). 

The term "bad faith" generally describes unfair or deceptive dealing by someone who seeks to gain by such dealing at another's expense.  An appellant's conduct in connection with an overpayment exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b)  (2015).

The Veteran testified at his Board hearing that he did not know that he could not receive both pension benefits and SSA benefits.  See January 2016 Board hearing transcript, p. 6.  Thus, the Board will resolve all doubt in the Veteran's favor that it was not his intent to seek an unfair advantage.  

Hence, there is no statutory bar to waiver of recovery of the overpayment.

B. Equity and Good Conscience

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1. Fault of the debtor. Whether the actions of the debtor contributed to the creation of the debt. 
2. Balancing of faults. Weighing of the fault of the debtor against that of VA. 
3. Undue hardship. Whether collection would deprive the debtor or family of basic necessities. 
4. Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 
5. Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor. 
6. Changing position to one's detriment. Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation. 

38 C.F.R. § 1.965(a)  (2015).

The Board will consider each of these elements in turn. 

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  See Veterans Benefits Administration  Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations. 

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect her entitlement to receive the benefit being paid. 38 U.S.C.A. § 1506(3) (West 2014); 38 C.F.R. §§ 3.277, 3.652 (2015).  Here, the Veteran did not notify VA of the change in his SSA benefits, after he was notified of his SSA award on May 22, 2010 until October 20, 2010, which resulted in the overpayment of pension benefits for that time period. 

Although the Veteran has asserted that he was not aware that he could not receive both VA pension benefits and SSA benefits until his representative told him in February 2011, he received notice as part of his original award of pension that his award was income based and that he should notify VA of any change of income, including from SSA.  The Veteran was in control of the circumstances leading to the overpayment after he received notice of his SSA award on May 22, 2010, and he did not exercise a high degree of care by failing to inform VA of his SSA benefits until October 20, 2010.  Therefore, the Veteran is at fault in the creation of the overpayment since the evidence shows he was notified of his duty to keep VA informed of any changes in his income and failed to notify VA of the change in receiving SSA benefits. 

Regarding the balancing of faults, the Board finds that VA was not at fault in creating the overpayment.  As noted previously, in May 2009, VA sent the Veteran a letter accompanying the Veteran's award of pension noting that his pension was granted based on his having no income and that the Veteran needed to notify VA immediately if there was any change in his income or that of his family, including from SSA. 

Additionally, while VA did not take prompt action to reduce the Veteran's debt initially when the Veteran submitted notice that he was receiving SSA benefits on October 20, 2010, the Board has found that the debt created after October 20, 2010 was not valid, as noted above.  

As noted above, the statutes and regulations specifically place the burden on the individual in receipt of pension benefits to notify VA of any change in income. 38 U.S.C.A. § 1506(3) (West 2014); 38 C.F.R. §§ 3.277, 3.652 (2015).  Therefore, the Board concludes that there was no fault on the part of VA in creation of the overpayment from May 22, 2010 to October 20, 2010.

In sum, the Board finds that VA duly informed him of his obligation to timely report income changes.  However, he failed to promptly report his SSA disability benefits which led to the creation of the overpayment in this case.  There is no indication of any fault on the part of the VA in the creation of the overpayment from May 22, 2010 to October 20, 2010.  It is clear that the Veteran's actions, or lack of action, caused the overpayment without any fault on the part of VA. 

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  The information of record does not show that the Veteran would be deprived of food, clothing, shelter or other basic necessities as a result of his payment to VA.  In fact, $15,964 of the original debt has already been recouped.  It is not clear if a recalculation of debt for the time period from May 22, 2010 to October 20, 2010 would result in the withholding of any further balance.  

Based on these factors, the Board finds that the withholding of the balance of the overpayment (if applicable here) does not result in undue financial hardship or deprive the Veteran of the basic necessities of life.  

Regarding the element of defeating the purpose of the intended benefit, the purpose of pension benefits is to provide supplemental income to veterans of periods of war who are permanently and totally disabled due to non-service connected disabilities and whose income is below a certain level.  The record reflects that the Veteran was in receipt of SSA disability benefits from May 22, 2010 to October 20, 2010, and that his income was above the level for receiving pension benefits during this time frame.  Therefore, recovery of the overpayment would not defeat the purpose of the intended benefit. 

The Board further concludes that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional pension benefits paid which he was not entitled to based on income limitations) based on his failure to timely notify VA of a change in his countable income.

The Board also has considered the factor of whether the Veteran's reliance on the benefits caused his to change his position to his detriment.  However, there is no evidence of record indicating that the expected receipt of such benefits caused him to relinquish a valuable right or incur a legal obligation.

Weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery of debt created from May 22, 2010 to October 20, 2010.  Accordingly, the Board finds that recovery of the overpayment for that time period was not against equity and good conscience, and waiver of recovery of the overpayment is denied from May 22, 2010 to October 20, 2010.



ORDER

The debt in the amount of $23,640 for overpayment of nonservice-connected pension benefits was not properly created, from March 1, 2009 to May 22, 2010, or from October 20, 2010, and to this extent the appeal is granted.

The Veteran's overpayment debt from May 22, 2010 to October 20, 2010, (in the amount to be calculated), was properly created and is valid, and to this extent the appeal is denied.

The request for waiver of recovery of indebtedness from overpayment of pension benefits from May 22, 2010 to October 20, 2010, is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


